IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-91-515-CV


OFFICE OF PUBLIC INSURANCE COUNSEL,
COMMITTEE FOR A JUST AUTO INSURANCE,
JESUS CARMONA, EUSEBIO CALDERON
AND DOMINGO CANALES,

	APPELLANTS

vs.



NATIONAL ASSOCIATION OF INDEPENDENT INSURERS,
SOUTHERN FARM BUREAU CASUALTY GROUP, GEICO CORPORATION GROUP,
AMERICAN BANKER'S GROUP, MOTORS INSURANCE GROUP,
ALLSTATE INSURANCE GROUP, GUARANTY NATIONAL GROUP, ET AL.,


	APPELLEES


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT

NO. 91-14-131, HONORABLE F. SCOTT McCOWN, JUDGE PRESIDING

 


PER CURIAM
	This is a dismissal for want of prosecution.
	Generally, an appellant must file his brief within thirty days after the filing of the
transcript and statement of facts, if any.  Tex. R. App. P. Ann. 74(k) (Pamph. 1991).  In the case
of an accelerated appeal, the appellant must file his brief within twenty days after the record is
filed.  Tex. R. App. P. Ann. 42(a)(3).  If the appellant fails to file his brief within the prescribed
time, the appellate court may dismiss the appeal for want of prosecution, unless the appellant
shows a reasonable explanation for failing to file the brief and the appellee has not suffered
material injury.  Tex. R. App. P. Ann. 74(l)(1).
	This is an appeal of a temporary injunction.  The transcript in this accelerated
appeal was filed on November 21, 1991.  Accordingly, appellants' brief was due twenty days
later, on December 11, 1991.  Appellants have not filed their brief.  Moreover, appellants have
not filed a motion for extension of time showing a reasonable explanation for their omission.  See
Tex. R. App. P. Ann. 74(n).  Accordingly, we dismiss this appeal for want of prosecution.  See
Dickson v. Dickson, 541 S.W.2d 895 (Tex. Civ. App. 1976, writ dism'd w.o.j.).


[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed for Want of Prosecution
Filed:   January 29, 1992
[Do Not Publish]